— Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered June 8,1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree beyond a reasonable doubt. Contrary to the contention of the defendant, there was sufficient evidence to enable the jury to reject his affirmative defense of extreme emotional disturbance (see, People v Moye, 66 NY2d 887; People v Walker, 64 NY2d 741; People v Casassa, 49 NY2d 668, 676, cert denied 449 US 842). The defendant gave a confession *790wherein he admitted that he stabbed the decedent in the back. The physical and medical evidence supported the conclusion that the crime was committed intentionally. Moreover, the defendant’s actions in cleaning up after the crime, removing the decedent’s clothes, and wiping fingerprints were inconsistent with the loss of control associated with extreme emotional disturbance (see, People v Feris, 144 AD2d 691; People v Knights, 109 AD2d 910). While the defendant claims that the testimony of his expert witness was sufficient to establish the affirmative defense of extreme emotional disturbance, his expert’s conclusions were rebutted by the People’s expert witnesses. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contentions are unpreserved for appellate review or without merit. Harwood, J. P., Balletta, O’Brien and Ritter, JJ., concur.